212 F.3d 1016 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.ANTHONY HALL and SCOTT WALKER,    Defendants-Appellants.
Nos. 98-2649 and 99-1933
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 6, 2000Decided May 16, 2000

Appeals from the United States District Court  for the Southern District of Illinois.  No. 96 CR 40094--J. Phil Gilbert, Chief Judge.
Before COFFEY, FLAUM and KANNE, Circuit Judges.
COFFEY, Circuit Judge.


1
A federal grand jury  returned a fourteen count superseding indictment  against co-Defendants Anthony Hall ("Hall") and  Scott Walker ("Walker") on July 9, 1997, charging  each of them: in Count one with conspiring to  distribute methamphetamine and marijuana; and in  Count two with conspiring to distribute LSD.1  In Count three, Walker alone was charged with  conspiring to distribute LSD, and in Counts five,  eight and twelve, he was charged with carrying a  firearm in relation to a drug trafficking crime.  In Counts nine and eleven, Walker was also  charged with possessing methamphetamine with  intent to distribute, and in Count ten, he was  charged with possessing marijuana with intent to  distribute. At the conclusion of a jury trial, a  verdict of guilty was returned against Walker on  Counts one, two, three, ten and eleven. He argued  at his sentencing that he received ineffective  assistance of counsel with respect to his plea  agreement negotiations and also moved for a  downward departure, alleging that an unjustified  disparity existed between his sentence and that  of one Timothy Conway ("Conway"), a co-  conspirator tried and sentenced in a separate,  albeit related, case. Following a two-day  sentencing hearing, the judge denied Walker's  ineffective assistance claim and motion for  downward departure, and sentenced him to life on  Count one, twenty year concurrent sentences on  Counts two, three and eleven, and five years on  Count ten, all sentences ordered to run  concurrently and concurrent with each other. With  regard to Hall, a jury returned a verdict of  guilty against him on Counts one and two. Making  no objections to his Presentence Investigation  Report ("PSR"), the judge adopted its  recommendations and sentenced Hall to 87 months'  imprisonment on Counts one and two, ordered to  run concurrently and concurrent with each other.  We AFFIRM.

I.  BACKGROUND

2
From 1990 through 1996, as the consummate drug  "middleman," Walker was the organizer and leader  of a large drug distribution ring and obtained  his marijuana, methamphetamine and LSD from  various drug sources in Arizona for distribution  primarily in southern Illinois. Walker's drug  distribution ring consisted of more than 15  participants, including Hall, a dealer himself,  and also Conway, one of Walker's Arizona drug  suppliers who later became a witness for the  government.


3
Walker and his drug associates typically  transported drugs from Arizona to southern  Illinois via automobile or commercial airline but  on occasion, shipped the drugs through the mail  or various shipping companies. As the number of  drug dealers and customers associated with Walker  increased, he commenced introducing his Arizona  drug suppliers to his street dealers and  customers in order that they might deal directly.  In exchange for Walker's assistance, his drug  suppliers paid him a "finder's fee" in both drugs  and money.2In sum, federal drug agents estimate  that Walker and his drug ring were responsible  for distributing approximately 545 kilograms of  marijuana, nine kilograms of methamphetamine, 1.3  kilograms of cocaine and 18,700 "hits" (or doses)  of LSD between 1993 and 1996. They also estimate  that within the conspiracies, a pound of  marijuana, an ounce of cocaine and an ounce of  methamphetamine each sold for approximately  $1,000, while one hit of LSD sold for $5 to  customers.


4
Walker and Hall were arrested by federal law  enforcement officers in November 1996. The court  at Walker's sentencing incorporated the findings  and recommendations of the PSR and concluded that  his relevant conduct involved approximately three  kilograms of methamphetamine, five thousand doses  of LSD, 32 kilograms of marijuana and 200 grams  of cocaine. The court also followed the PSR's  recommendation that Walker receive a number of  upward adjustments: (1) four levels for his  leadership role in the offense, (2) two levels  for possessing a firearm during the commission of  a drug trafficking offense, (3) two levels for  using minors to commit the offense, (4) and two  levels for obstructing justice, resulting in a  total offense level of 43, accompanied by a  criminal history category of III.


5
Walker moved for a downward departure, arguing  that an unjustified disparity existed between his  sentence and that of Conway, and claimed that he  received ineffective assistance of counsel from  his prior attorney, Duane Verity ("Verity"), in  negotiating a plea agreement. The court disagreed  and found that Verity's representation of Walker  was well within the range of competence required  of criminal trial attorneys, and also concluded  that the disparity between Conway's and Walker's  sentences was justified. As the court noted,  Conway was sentenced to 71 months' imprisonment  resulting from a total offense level of 23 and a  criminal history category of III.


6
With regard to Hall's sentencing, as referred  to in his PSR, 19.96 kilograms of marijuana, 580  dosage units of LSD and 126.7 grams of  methamphetamine were attributed to his relevant  conduct, which resulted in a total offense level  of 26, accompanied by a criminal history category  of II. Without objection, the judge adopted his  PSR's findings and recommendations, but on  appeal, Hall argues that his sentencing under the  1997 Sentencing Guidelines violated the ex post  facto clause.

II.  ISSUES

7
On appeal, Walker argues that: (1) the court  erred in refusing to grant his motion for a  downward departure based on the disparity between  his and Conway's sentence; and (2) Verity  provided him with ineffective assistance of  counsel during plea negotiations. Hall claims  that: (1) he should have been sentenced under the  less severe 1994 Sentencing Guidelines instead of  the 1997 version, which was in effect at the time  of his sentencing; and (2) his conviction under  Counts one and two is insufficiently supported by  the evidence.

III.  DISCUSSION
A.  Defendant Walker
1.  Sentencing Disparity Claim

8
Walker argues the sentencing judge abused his  discretion when he refused to grant him a  downward departure based upon the allegedly  unjustified disparity between his and Conway's  sentences. We have previously held that


9
a disparity among co-defendants' sentences is not  a valid basis to challenge a guideline sentence  otherwise correctly calculated. United States v.  Edwards, 945 F.2d 1387, 1397-98 (7th Cir. 1991);  Smith, 897 F.2d at 911 ("[n]othing in 18 U.S.C.  sec. 3742(a) . . . allows review of a sentence  imposed in conformity with the Guidelines on  grounds that a codefendant was treated  differently."). As we noted in United States v.  Guerrero, 894 F.2d 261, 267 (7th Cir. 1990),  "[t]here is no statement in the legislative  history suggesting that sentences within the  Guidelines should be reviewed because of a claim  that a particular sentence is draconian or too  lenient." . . . Even under pre-Guidelines  sentencing procedure, disparity among sentences  received by co-defendants was grounds for reversal only if the judge failed to give  "thoughtful consideration" to the matter, see  United States v. Nowicki, 870 F.2d 405, 409 (7th  Cir. 1989), and "mere disparity of sentences  between co-defendants and co-conspirators cannot  alone prove an abuse of [the district court's]  discretion." United States v. Coonce, 961 F.2d 1268, 1282 (7th Cir. 1992); see also United  States v. Morris, 957 F.2d 1391, 1403 (7th Cir.)  (same), cert. denied, 506 U.S. 941, 113 S. Ct. 380, 121 L. Ed. 2d 290 (1992).


10
United States v. Dillard, 43 F.3d 299, 311 (7th  Cir. 1994).


11
Indeed,


12
[t]here are two types of disparities: justified  and unjustified. A justified disparity is one  that results from the proper application of the  Guidelines to the particular circumstances of a  case. This type of disparity can never be a basis  for departure from the Guidelines' sentencing  range because it is the application of the  Guidelines that created the disparity in the  first place.


13
United States v. Meza, 127 F.3d 545, 549 (7th  Cir. 1997) (citations omitted) (emphasis added);  see United States v. Krilich, 159 F.3d 1020, 1031  (7th Cir. 1998) ("Differences that occur as a  result of a proper application of the Guidelines  in light of the prosecutor's charging decisions  are never 'unjustified' . . . ."); United States  v. Monem, 104 F.3d 905, 911 n.3 (7th Cir. 1997)  ("We have held on several occasions that [a  disparity between sentences] is not a valid basis  on which to challenge a sentence that is  otherwise correctly calculated.").


14
Here, Walker's criminal activity was far more  serious than Conway's: initially, let us point  out that Conway pled guilty pursuant to a plea  agreement and cooperated with law enforcement  authorities by assisting in the investigation and  testifying against the defendants, and thus  received a total offense level of 23. Walker, on  the other hand, was the leader of a large drug  conspiracy, refused to cooperate with law  enforcement authorities in their investigation  and prosecution, used a firearm during his drug  trafficking, employed minors to sell and  distribute his drugs and went so far as to  threaten potential witnesses. Moreover, while  Walker was an active participant in the  conspiracies for more than four years, Conway's  activity was but two years in duration. Thus,  Walker received a total offense level of 43, some  twenty levels greater than Conway.

Likewise, this court held in Meza that

15
[when] a defendant's substantial assistance to  the government and a defendant's acceptance of a  plea agreement are the mitigating sentencing  factors, . . . any resulting disparity between  the sentences of the coconspirators is the result  of the application of these factors. "The  Guidelines' goal of national sentencing  uniformity is not aimed only at the particular  criminal conduct that co-conspirators may share,  but also addresses other factors that often vary  between co-conspirators" like acceptance of plea  agreements and assistance to the government.  Justified disparities like these, therefore, can  never be a basis for departure from the  Sentencing Guidelines as it is the Guidelines  that produce the disparity.


16
Meza, 127 F.3d at 549-50 (citations omitted)  (emphasis added). We are convinced that the  disparity between Walker's and Conway's sentences  is justified, and conclude that the judge did not  abuse his discretion in denying Walker's motion  for downward departure. See United States v.  Gonzalez-Portillo, 121 F.3d 1122, 1123 (7th Cir.1997).

2.  Ineffective Assistance of Counsel Claim

17
Next, Walker essentially argues that his former  attorney, Verity, provided ineffective assistance  of counsel by failing to procure a plea agreement  with the government.3 To make out a successful  ineffective assistance of counsel claim, the  petitioner must demonstrate that: (1) his  counsel's performance fell below an objective  standard of reasonableness; and (2) the deficient  performance so prejudiced his defense that it  deprived him of a fair trial. See Strickland v.  Washington, 466 U.S. 668, 688-94 (1984).


18
With regard to the performance prong, [the]  defendant must direct us to the specific acts or  omissions which form the basis of his claim. The  court must then determine whether, in light of  all the circumstances, the alleged acts or  omissions were outside the wide range of  professionally competent assistance.


19
Trevino, 60 F.3d at 338. Ineffective assistance  of counsel claims are generally frowned upon on  direct appeal. See United States v. D'Iguillont,  979 F.2d 612, 614 (7th Cir. 1992). Nonetheless,  "[r]egardless of when it is made, because counsel  is presumed effective, a party bears a heavy  burden in making out a winning claim based on  ineffective assistance of counsel." United States  v. Trevino, 60 F.3d 333, 338 (7th Cir. 1995).


20
Claims that an attorney was ineffective  necessarily involve inquiries into an attorney's  trial strategies, which in turn requires facts  which usually are not found in the trial record.  As such, many trial tactics, like so many "other  decisions that an attorney must make in the  course of representation[, are] a matter of  professional judgment." United States v.  Berkowitz, 927 F.2d 1376, 1382 (7th Cir. 1991).  Thus, we resist a natural temptation to become a  "Monday morning quarterback." Harris v. Reed, 894 F.2d 871, 877 (7th Cir. 1990).


21
It is not our task to call the plays as we think  they should have been called. On the contrary, we  must seek to evaluate the conduct from counsel's  perspective at the time, and must indulge a  strong presumption that counsel's conduct falls  within a wide range of reasonable professional  assistance.


22
United States v. Ashimi, 932 F.2d 643, 648 (7th  Cir. 1991) (citations and quotations omitted).


23
Should the petitioner satisfy the performance  prong, he must next fulfill the prejudice prong  and demonstrate "that there is a reasonable  probability that, but for counsel's  unprofessional errors, the result of the  proceedings would have been different." United  States v. Starnes, 14 F.3d 1207, 1210 (7th Cir.  1994). "In making the determination whether the  specified errors resulted in the required  prejudice, a court should presume . . . that the  judge or jury acted according to law."  Strickland, 466 U.S. at 694.


24
During Walker's two-day sentencing hearing, the  judge heard the testimony of a number of  witnesses, including Verity, and became aware of  his version of the plea agreement question and  proceeded to find reliable his description that  both the government and Walker were "intractable"  about plea negotiations and that each time he  discussed the option of pleading guilty with  Walker, the defendant demanded to go to trial  unless the government agreed not to insist on any  prison time. Further, even though Walker  presented affidavits from various family members  and friends stating that he would have accepted  a plea agreement if one had been offered, he does  not dispute the fact that the government never  offered a plea agreement. After considering the  evidence offered at the sentencing hearing and  the documents presented on this issue, the court  concluded that no formal plea agreement was  offered to Walker, and also determined that  Walker remained steadfast in refusing to ever  consider any plea agreement involving time in a  federal prison.


25
We are convinced from our review that Walker's  counsel's representation did not fall below an  objective standard of reasonableness. Indeed,  Verity testified that his attempts to  successfully negotiate a plea agreement were also  stymied by Walker himself, through his  unreasonable demand that despite his extensive  drug activity, he avoid any and all jail time.  Further, the successful negotiation of a plea  agreement involves factors beyond the control of  counsel, including the cooperation of his client,  clearly absent here, as well as the cooperation  of the prosecutor, who has no obligation to offer  such an agreement. See United States v. Springs,  988 F.2d 746, 749 (7th Cir. 1993) ("Prosecutors  need not offer discounts and may withdraw their  offers on whim. Defendants have no substantive  right to bargain-basement sentences."); see,  e.g., United States v. Webb, 1997 WL 417356, at  *1 (10th Cir. July 25, 1997) ("[B]ecause  negotiating such a plea would require the  cooperation of both the government and district  court--neither of which have any obligation in  that regard--the ability to obtain a conditional  plea agreement was beyond [the] attorney's  control."). Bearing in mind that "Congress has  dictated and we agree that severe sentences must  be imposed for such offenders if we hope to halt  the cancer of drugs on humanity," United States  v. Tolson, 988 F.2d 1494, 1505 (7th Cir. 1993),  we are of the opinion that it is axiomatic that  the government is not bound to discuss, much less  enter into, a plea agreement because there are  people who truly belong behind bars due to the  serious harm they pose to society, especially  those who choose to "poison the community with  the sale of illegal drugs." United States v.  O'Grady, 812 F.2d 347, 355 (7th Cir.1987).


26
It is also evident that following Verity's  withdrawal as counsel, Walker's successor counsel  had several months to negotiate a plea agreement  but obviously failed to for reasons not  specifically set forth in the record, other than  suggesting that Walker's continual insistence  that he not serve jail time or that the  government's refusal to offer a plea bargain was  the reason why a plea agreement never became a  reality. Accordingly, because Walker instructed  Verity that he would not accept any plea  agreement that included any jail time and no  prosecutor is ever under any obligation to  consider much less offer a plea bargain, Walker  has failed to demonstrate that Verity's  assistance fell below an objective standard of  reasonableness. We reject Walker's ineffective  assistance of counsel claim.4

B.  Defendant Hall

27
1. Hall's Challenge to His Sentencing Under the  1997 Guidelines


28
Hall contends that his sentencing under the  1997 Sentencing Guidelines violated the ex post  facto clause because he was not an active  participant in the conspiracy to distribute  methamphetamine and marijuana after June 1995,  and thus, the less severe 1994 Guidelines should  have been applied to his sentencing. We note at  the outset that Hall raises this challenge for  the first time on appeal, and thus, it is deemed  waived and the plain error standard applies. See  United States v. Rivero, 993 F.2d 620, 623 (7th  Cir. 1993). Nevertheless, "[a] sentence based on  an incorrect guideline range constitutes an error  affecting substantial rights and can thus  constitute plain error." United States v.  Robinson, 20 F.3d 270, 273 (7th Cir. 1994); see  United States v. Aman, 31 F.3d 550, 557 (7th Cir.  1994).


29
As a general rule, a court imposes a sentence  based on the guidelines in effect as of the date  of sentencing. See U.S.S.G. sec. 1B1.11(a). But  if "the court determines that use of the  Guidelines Manual in effect on the date that the  defendant is sentenced would violate the ex post  facto clause [(i.e., "subject the defendant to  increased punishment")] . . ., the court shall  use the Guidelines Manual in effect on the date  that the offense of conviction was committed."  sec. 1B1.11(b)(1), cmt. (backg'd); see United  States v. Kezerle, 99 F.3d 867, 870 (7th Cir.  1996); United States v. Brassell, 49 F.3d 274,  277 (7th Cir. 1995); United States v. Seacott, 15 F.3d 1380, 1384 (7th Cir. 1994).


30
To resolve Hall's claim,5 we must initially  determine the date of the occurrence of Hall's  criminal offense and determine if the version of  the sentencing guidelines in effect at that time  would have resulted in a less severe penalty  because the "retroactive application of a harsher  sentencing guideline contravenes the very purpose  of the Ex Post Facto Clause." Seacott, 15 F.3d at  1384. Hall contends that his active participation  in the conspiracy to distribute methamphetamine  and marijuana ended as of June 1995, when the  1994 Guidelines were still in effect.


31
It is evident from the charging papers and the  record, however, that Hall was charged and  convicted of conspiring to distribute  methamphetamine and marijuana from June 1993 to  November 1996. We also note that Hall did not  raise any objections to the information contained  in his PSR, which concluded that the drug  conspiracy charged in Count one continued from  1993 through August 1996.

Indeed, a court may adopt

32
the factual findings and calculations contained  in a PSR, provided that those findings are based  upon sufficiently reliable information. United  States v. LaGrone, 43 F.3d 332, 340 (7th Cir.  1994); Zarnes, 33 F.3d at 1474; United States v.  Musa, 946 F.2d 1297, 1308 (7th Cir. 1991). In  fact, when a defendant has failed to produce any  evidence calling the report's accuracy into  question, a district court may rely entirely on  the PSR. . . . In the absence of actual evidence  controverting the information in the PSR, i.e.,  something more than the appellants' mere denials,  it was not necessary for the court to conduct any  further inquiry into the disputed sentencing  issues.


33
United States v. Taylor, 72 F.3d 533, 547 (7th  Cir. 1995).


34
Further, the evidence presented at trial  established his participation in the conspiracy  during the period charged in the indictment  (Count one: from 1993 through 1996). Regardless  of the date of the occurrence of his final  criminal act, as a member of a conspiracy, Hall's  relevant conduct for sentencing purposes includes  "all reasonably foreseeable acts . . . of others  in furtherance of the jointly undertaken criminal  activity, that occurred during the commission of  the offense of conviction." U.S.S.G. sec.  1B1.3(a)(1)(B).


35
It is not, however, all that easy to withdraw  from a conspiracy. Withdrawal requires an  affirmative act to either defeat or disavow the  purposes of the conspiracy, such as making a full  confession to the authorities or communicating to  co-conspirators that one has abandoned the  enterprise. United States v. Patel, 879 F.2d 292,  294 (7th Cir. 1989). Merely ceasing participation  in the conspiracy, even for extended periods, is  not enough. Id.


36
United States v. Bafia, 949 F.2d 1465, 1477 (7th  Cir. 1991) (emphasis added). The burden to  establish withdrawal from a conspiracy remains  firmly on the defendant even once it appears that  he has been expelled from the conspiracy. See  United States v. Schweihs, 971 F.2d 1302, 1322-23(7th Cir. 1992). It is evident that other than  his bald assertion to the contrary, the record is  devoid of any evidence that demonstrates that  Hall affirmatively disavowed the purposes of the  conspiracy.


37
For these reasons, we reject Hall's assertion  that his involvement in the conspiracy ended in  1995, and conclude that he remained a member of  the conspiracy until its end in 1996, and for  purposes of sentencing, is responsible for the  reasonably foreseeable offenses of his  coconspirators, which also carried through 1996.  See U.S.S.G. sec. 1B1.3(a)(1)(B). We hold that  the sentence the court imposed upon Hall under  the 1997 Guidelines was not in violation of the  ex post facto clause for this version of the  Guidelines was in effect at the time of his  sentencing.6


38
2.  Sufficiency of the Evidence Presented at  Trial


39
Essentially, Hall argues that the government  failed to present evidence that supports his  conviction on the specific conspiracies set forth  in Counts one and two. In reviewing Hall's  sufficiency of the evidence claim, we are  cognizant of the fact that Hall "faces a nearly  insurmountable hurdle," United States v. Moore,  115 F.3d 1348, 1363 (7th Cir. 1997), because


40
[w]hen reviewing a conviction for sufficiency of  the evidence, we neither reweigh the evidence nor  do we substitute our judgment of the facts for  that of the factfinder. See United States v.  Hatchett, 31 F.3d 1411, 1416 (7th Cir. 1994). We  consider the evidence in the light most favorable  to the prosecution, making all reasonable  inferences in its favor, and affirm the  conviction so long as any rational trier of fact  could have found the defendant to have committed  the essential elements of the crime. See Jackson  v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). Reversal is warranted  "'only when the record is devoid of any evidence,  regardless of how it is weighed, from which a  jury could find guilt beyond a reasonable doubt.'"  United States v. Garcia, 35 F.3d 1125, 1128 (7th  Cir. 1994) (quoting United States v. Gutierrez,  978 F.2d 1463, 1468-69 (7th Cir. 1992)).


41
United States v. Masten, 170 F.3d 790, 794 (7th  Cir. 1999).


42
We conclude that there was more than sufficient  evidence presented at trial to support Hall's  conviction of conspiring to distribute  methamphetamine and marijuana, as well as  conspiring to distribute LSD because a number of  witnesses (at least six) testified that Hall was  involved with Walker and his drug associates in  the conspiracies to purchase and distribute  drugs. Further, at least five of Hall's former  drug co-conspirators, including Conway and McRoy,  later became cooperating witnesses against the  defendants and testified that on numerous  occasions during 1994 and 1995, Hall traveled by  himself and at times with other co-conspirators  to Arizona to purchase marijuana, methamphetamine  and LSD.


43
Hall also contends that the testimony of the  government informant who testified against him at  trial was perjurious. He does not take issue with  the heart of the informant's testimony,  describing Hall as a drug dealer, but challenges  the informant's testimony that relates to Hall  attacking the informant and the informant's wife  at a bar.7 It is evident from the record that  the informant's testimony on this issue can at  worst be classified as confused, which was  brought out to the attention of the jury by  Hall's counsel during cross-examination. Let us  also point out that this portion of the  informant's challenged testimony relates only to  a collateral, inconsequential event that does not  pertain to the drug conspiracies in which Hall  was involved. Indeed, the informant's confused  testimony on a non-material event clearly does  not constitute perjury. See United States v.  Dunnigan, 507 U.S. 87, 94 (1993) ("A witness  testifying under oath or affirmation [commits  perjury] if he or she gives false testimony  concerning a material matter with the willful  intent to provide false testimony, rather than as  a result of confusion, mistake or faulty  memory.") (emphasis added).


44
Because the record contains more than sufficient  evidence from which a rational jury could have  concluded that Hall committed the crimes charged  in Counts one and two, see Masten, 170 F.3d at  794, we reject his sufficiency of the evidence  challenge to his conviction.

IV.  CONCLUSION

45
We hold that the trial court properly exercised  its discretion when it refused Walker's motion  for a downward departure, and properly rejected  his ineffective assistance of counsel claim. As  to Hall, we hold that the court's application of  the 1997 Guidelines to his sentencing was proper  and that his convictions for the conspiracies  charged in Counts one and two of the indictment  are amply supported by the evidence received at  trial. Walker's and Hall's convictions and  sentences are AFFIRMED.



Notes:


1
 The indictment also charged four other co-  conspirators who are not involved in this appeal.


2
 As early as January 1994, Hall also made frequent  trips to Arizona with Walker and other drug  associates to purchase cocaine, LSD, marijuana  and methamphetamine from Walker's drug sources,  including Conway. Like Walker, Hall would travel  to Arizona to purchase drugs, transport drugs  himself or arrange for the transport of drugs  back to Illinois.
According to the testimony of a confidential  informant, during May and June of 1995, the  informant made controlled buys of cocaine, LSD,  and marijuana from Hall and Christopher McRoy  ("McRoy"), a co-conspirator who later also became  a cooperating witness for the government. McRoy  and Hall were arrested and charged with state  drug charges resulting from the informant's  cooperation.
The informant testified at trial that shortly  after Hall and McRoy were released on bail, they  threatened him with death. The informant also  testified that McRoy "beat him up" while Hall  physically assaulted his wife.


3
 Walker's only claim dealing with ineffective  assistance of counsel is that Verity was not able  to procure a negotiated plea agreement.


4
 Walker also argues that "the district court erred  in failing to hold an evidentiary hearing on  whether [Verity] provided constitutionally  ineffective assistance of counsel." It is evident  from the record, however, that during a two-day  sentencing hearing, the court in fact fully  considered Walker's moving papers and affidavits  submitted in support of his claim, together with  the government's responses, as well as heard  testimony from Verity and considered Walker's  offer of proof. Thus, we conclude that Walker's  argument is without merit.


5
 We note that Hall's ex post facto challenge  relates only to his sentencing for Count one,  conspiring to distribute methamphetamine and  marijuana.


6
 As referred in Hall's PSR, "[t]he 1997 edition of  the Guidelines Manual has been used in this case.  The conversion of different drug types to  [marijuana] equivalents results in the same base  offense level as the 1995 edition of the  Guidelines Manual." (emphasis added).


7
 Hall specifically challenges the informant's  failure to recall the exact date when the alleged  assault occurred.